Citation Nr: 0923621	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  08-30 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 1, 
2006 for payment of additional compensation benefits due to a 
dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1948 to June 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  The Veteran married his wife in May 1949.

2.  The RO's February 1992 award of a compensable rating of 
10 percent for the service-connected defective hearing 
increased his combined service-connected rating to 30 
percent, effective November 20, 1991.  


CONCLUSION OF LAW

The criteria for an effective date of December 1, 1991 for 
payment of additional compensation benefits due to a 
dependent spouse have been met.  38 U.S.C.A. §§ 1115, 5110, 
5111 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400, 
3.401 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating.  38 U.S.C.A. § 
5110(f).  Veterans having a 30 percent or more service-
connected condition may be entitled to additional 
compensation for a spouse, dependent parents, or unmarried 
children under 18 (or under 23 if attending an approved 
school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  

The Board notes that prior to October 1, 1978, the governing 
law provided that a veteran whose disability was rated not 
less than 50 percent was entitled to additional compensation 
for dependents.  38 U.S.C. § 315.  Effective October 1, 1978, 
Pub. L. 95-479 provided that additional compensation would be 
payable to veterans with a combined disability evaluation of 
30 percent or more for their dependents.  38 U.S.C.A. § 1115.  

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption. 38 
U.S.C.A. § 5110(n).  Regarding additional compensation for 
dependents, the effective date will be the latest of the 
following dates: (1) date of claim; (2) date the dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within a 
year of notification of such rating action; or (4) date of 
commencement of the Veteran's award. 38 C.F.R. § 3.401(b). 

The "date of claim" for additional compensation for 
dependents is the date of the Veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of VA's request.  38 C.F.R. 
§ 3.401(b)(1).  The earliest that the additional award of 
compensation for a dependent spouse can occur is the first 
day of the month following the effective date. 38 C.F.R. § 
3.31.

In July 1972, the Veteran filed a VA Form 21-526e seeking 
service connection for multiple disabilities.  In that 
document, he provided his spouse's name and the date and 
place of their marriage.  Additionally, he checked the box 
indicating that he was married.  The Veteran was granted 
service connection for arthritis of the thoracic and cervical 
spine, hypertension and hearing loss, at a combined rating of 
20 percent.  

In November 1991, the Veteran filed a claim for increased 
ratings.  In a February 1992 rating action, the RO awarded a 
compensable rating of 10 percent for the service-connected 
defective hearing.  This grant increased the Veteran's 
combined service-connected rating to 30 percent, effective 
November 20, 1991.  A "Dependency Data" print-out in the 
file, dated February 27, 1992, indicated that a marriage 
certificate had been received and a "686c."  The Veteran 
was notified of his 30 percent combined rating via letter 
dated March 6, 1992.  

The March 1992 letter included information that a Veteran 
having a 30 percent or more service-connected condition may 
be entitled to additional compensation for a spouse.  This 
information was not marked as applicable to the Veteran.  It 
further described how in order for these additional benefits 
to be payable, certain evidence indicated by a check mark 
needed to be submitted.  However, the list of evidence was 
left unmarked by the VA.  Furthermore, the form did not 
indicate that a Form 21-686c was mailed to the Veteran.

The Veteran filed another claim in February 2006, requesting 
service connection and increased ratings.  In a September 
2006 rating decision, a combined rating of 100 percent was 
assigned, effective February 23, 2006.  In a September 2006 
notice letter, the Veteran was informed that he may be able 
to be paid additional benefits for dependents if he filled 
out the enclosed VA Form 21-686c, "Declaration of Status of 
Dependents."  

The Veteran completed and returned the VA Form 21-686c to the 
RO in October 2006.  On the form, his wife's name was 
reported as the same as that listed on his original July 1972 
claim.  Furthermore, the date and place of marriage, matched 
the information provided back in July 1972.  He indicated 
that he had only been married one time.  Subsequently, the 
Veteran's spouse was added to his award effective November 1, 
2006. 

The Veteran argues, essentially, that he is entitled to an 
earlier effective date for the payment of additional 
compensation benefits for his dependent.  He purports that VA 
knew the he was married when he filed his claim in November 
1991, and was granted a combined rating of 30 percent 
effective November 20, 1991, pursuant to a February 1992 
rating decision.  The Board once again notes, that additional 
compensation for dependents is not warranted until the 
Veteran has a combined disability evaluation of 30 percent or 
more.  The Veteran did not meet this threshold requirement 
until, at earliest, November 20, 1991.

Upon review, the Board finds that the effective date for 
payment of additional compensation benefits due to a 
dependent spouse should be December 1, 1991.  As the Veteran 
correctly states, the record reflects that VA was aware that 
he was married at the time he filed his November 1991 claim. 

In reaching this finding, the Board has placed significant 
weight on the fact that the marital information submitted in 
his original July 1972 claim mirrors that which was submitted 
in October 2006.  Moreover, the Board has taken into 
consideration the Veteran's credible written statements 
indicating that he has been married to his wife since May [redacted], 
1949.  Further, the February 1992 print-out of "Dependency 
Data" indicated that a marriage certificate was considered.  
As such, the effective date for payment of additional 
compensation benefits for his spouse should be December 1, 
1991, the first day of the month following when he became 
eligible for additional benefits for a dependent spouse.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with an 
effective date assigned following the grant of dependency 
benefits.  Courts have held that, once a claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for the full 
and fair adjudication of this claim.  

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


ORDER

An effective date of December 1, 1991, for additional 
compensation benefits due to a dependent spouse is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


